t c memo united_states tax_court estate of dora halder deceased anita halder macdougall executrix petitioner v commissioner of internal revenue respondent docket no filed date robert d whoriskey for petitioner monica e koch for respondent supplemental memorandum opinion vasquez judge this case is before the court on the estate’s motion for reconsideration and motion for interlocutory_order under rule a on date the court issued its opinion tcmemo_2003_84 which we incorporate herein unless otherwise indicated all section references are to continued on date the court filed its memorandum opinion in this case estate of halder v commissioner tcmemo_2003_84 which concluded that there was no meeting of the minds between the parties and therefore no basis of settlement was reached by the parties also on date the court denied the estate’s motion for entry of decision on date the estate filed a motion for leave to file motion for reconsideration and lodged a motion for reconsideration also on date the estate filed a motion for interlocutory_order under rule a on date the estate filed a memorandum in support of the estate’s motions for reconsideration and an interlocutory_order also on date we granted the estate’s motion for leave to file motion for reconsideration and the motion for reconsideration was filed and ordered respondent to file on or before date a response to the estate’s motion for reconsideration and motion for an interlocutory_order on date respondent filed respondent’s response to the estate’s motion for reconsideration and a notice of objection which objected to the granting of the estate’s motion for an interlocutory_order under rule a continued the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure reconsideration reconsideration under rule permits us to correct manifest errors of fact or law or to allow newly discovered evidence to be introduced that could not have been introduced before the filing of an opinion even if the moving party had exercised due diligence see 827_f2d_246 amended per order 835_f2d_710 7th cir see also 237_f2d_277 7th cir affg tcmemo_1955_127 the granting of a motion for reconsideration rests within the discretion of the court and we shall not grant a motion for reconsideration unless the party seeking reconsideration shows unusual circumstances or substantial error see 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir 94_tc_570 87_tc_164 81_tc_949 haft trust v commissioner 62_tc_145 affd on this issue 510_f2d_43 n 1st cir reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party see 110_tc_440 supplementing 110_tc_172 67_tc_643 supplementing 66_tc_710 the estate contends that the factual record in the memorandum opinion is incomplete in its essential elements essentially the estate disagrees with the court’s conclusions about the facts of this case in our memorandum opinion we considered and addressed the estate’s arguments the testimony of all of the witnesses and all of the documentary_evidence the estate has not demonstrated any manifest error of fact furthermore on the basis of the record the estate’s version of the facts misconstrues the facts of this case ignores certain facts or takes them out of their context by isolating events and looking at them in a vacuum for example the estate claims that shortly after respondent offered via telephone to settle the case by assigning a fair_market_value of dollar_figure to the limited_partnership_interest in issue respondent faxed a new offer for almost dollar_figure less even though the appeals officer stated in the phone conversation with the estate’s accountant that the fax would contain the appeals officer’s calculations regarding how he arrived at a fair_market_value of dollar_figure the estate’s contention that the estate’s representatives believed the dollar_figure figure contained in the date fax was an offer from respondent is contrary to the facts of this case additionally the estate has not shown that we made a manifest error of law the estate argues that our reliance on 75_tc_475 for the proposition that the settlement was not signed by an irs official authorized to approve it was improper because gardner was overruled by 108_tc_320 affd 208_f3d_205 3d cir and 90_tc_315 the estate is wrong neither dorchester nor stamm dealt with the authority of an appeals officer to enter into a settlement agreement furthermore our citation to the rule_of gardner was merely an alternative ground for holding against the estate it does not change the fact that there was no meeting of the minds and that the estate cannot claim to have accepted what respondent did not offer the estate’s legal arguments are merely the rehashing of previously rejected legal arguments or the tendering of new legal theories to reach the end result desired by the estate this is inappropriate see estate of quick v commissioner supra stoody v commissioner supra additionally if a document contains an incorrect figure due to a clerical_error such as writing down the wrong number and fails to reflect accurately the terms of an agreement we shall not enforce the document as written and shall allow a party to correct the error see holland v commissioner tcmemo_1992_691 nor has the estate offered newly discovered evidence or shown that there were unusual circumstances which warrant relief the estate has merely restated the proposed facts and argument set forth in the opening brief and reply brief that we rejected interlocutory appeal this court may certify an interlocutory_order for an immediate appeal if we conclude that a controlling question of law is involved substantial grounds for a difference of opinion are present and an immediate appeal may materially advance the ultimate termination of the litigation sec_7482 104_tc_248 affd on other grounds 142_f3d_546 2d cir 91_tc_74 affd without published opinion 933_f2d_1021 11th cir if any one of the three requirements is not satisfied the estate’s request for certification must be denied gen signal corp v commissioner supra kovens v commissioner supra additionally we note that certification of interlocutory orders is granted only in exceptional circumstances gen signal corp v commissioner supra kovens v commissioner supra the u s court_of_appeals for the second circuit to which an appeal of this case would lie has stated that only exceptional circumstances justify a departure from the basic policy of postponing appellate review until after the entry of a final judgment 921_f2d_21 2d cir additionally the u s court_of_appeals for the second circuit has urged the courts to exercise great care in certifying interlocutory orders 964_f2d_85 2d cir in our memorandum opinion we noted that the determination of whether there was a meeting of the minds sufficient to constitute a contract is a question of fact accordingly a controlling question of law is not involved see kovens v commissioner supra pincite the estate contends that this case was unique and unlike any other case the court has considered on the issue whether an otherwise agreed basis of settlement should be enforced assuming arguendo this is true it strains credibility to then suggest that substantial grounds for difference of opinion are present the estate also argues that if the estate’s motion for entry of decision were granted it would terminate the litigation in this case the estate however ignores the possibility that on appeal the u s court_of_appeals for the second circuit also may rule against the estate ie that there was no settlement if we were affirmed this case would not terminate at that point because the fair_market_value of the limited_partnership_interest would still be in issue accordingly we conclude that an immediate appeal will not materially advance the ultimate termination of the litigation after consideration of all of the estate’s arguments and based upon the record before us we are not persuaded that our decision to deny the estate’s motion for entry of decision falls within the rare category of cases contemplated by congress when enacting sec_7482 and conclude that the requirements of an interlocutory appeal have not been met conclusion we note that if the date fax had contained a figure higher than the dollar_figure offered by respondent on the telephone shortly before the date fax was sent it is likely that the estate’s counsel or accountant would have immediately contacted respondent and sought to correct the figure instead the estate’s counsel advised the estate’s accountant to take undue advantage of the situation accordingly we shall deny the estate’s motion for reconsideration and deny the estate’s motion for interlocutory_order under rule a to reflect the foregoing an appropriate order will be issued
